831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Russell BEAN, Defendant-Appellant.
No. 86-6082
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

Before ENGEL and RYAN, Circuit Judges and CELEBREZZE, Senior Circuit Judge.
Per Curiam.


1
Defendant Russell Bean appeals his conviction after a jury trial on one count of stealing property of the United States with a value in excess of $100, in violation of 18 U.S.C. Sec. 641 (1982).  Bean was acquitted on five other counts, including bribery, obstruction of justice, and distribution of cocaine to persons under the age of twenty-one.  Bean presents many assignments of error for our review, asserting errors in evidentiary rulings, errors in the jury instructions, selective prosecution, entrapment and other government misconduct, inconsistent verdicts, as well as insufficient evidence to support the jury's verdict.  We have carefully considered each of the grounds presented and find no reversible error.  Furthermore, viewing the evidence before the jury in the light most favorable to the government, Glasser v. United States, 315 U.S. 60, 80 (1940), we conclude that the jury could rationally conclude that Bean was guilty beyond a reasonable doubt.  See Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v. Gibson, 675 F.2d 825, 829 (6th Cir.), cert. denied, 459 U.S. 972 (1982).


2
Accordingly, we AFFIRM.